On May 1, 1992, the Defendant was sentenced to twelve (12) years for Burglary with credit for 15 days time served. The defendant was fined $1000 together with a surcharge of $100 and is ordered to pay restitution in the amount of $693.24.
On July 24, 1992, the Defendant’s application for review of that sentence was heard hy the Sentence Review Division of the Montana Supreme Court.
*34DATED this 24th day of July, 1992.
The Defendant was present and was represented by Gary Doran, Attorney at Law from Kalispell, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he -understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to twelve (12) years with seven (7) years suspended.
It is recommended that he be placed at the Swan River Youth Camp for the period of his incarceration. During the suspended portion of his sentence, the defendant shall be placed under the jurisdiction of the Department of Corrections and that he be subject to any and all rules and regulations that the Adult Probation and Parole may enforce.
It is further ordered, that he obtain counseling as directed by his probation officer; that he submit his person to breath or urinalyses as may he required by his counselor or probation officer; that he attend weekly alcoholics anonymous meetings; that his probation officer has the right to limit the defendants right to the association with any individuals; during the period of his probation, the defendant shall maintain full-time employment; and he shall obtain his GED within one (1) year of being released from Swan River Youth Forest Camp.
The reasons for the decision are the Sentence Review Board took into account the defendant’s age; this is the defendant’s first felony conviction as an adult; and the conviction is one of a property crime.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Gary Doran, Attorney at Law from Kalispell, for his assistance to the defendant and to this Court.